Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 1 of 7 PageID 81



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION




NATHANIEL A. MINCEY,

     Plaintiff,

v.                                       Case No: 5:20-cv-211-Oc-39PRL


WILLIAM STARLING, FNU
JENKINS and FNU WADE,

     Defendants.


                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff, Nathaniel Mincey, a pretrial detainee at the Lake

County   Detention   Center,   initiated   this   action   by   filing   an

incomplete Civil Rights Complaint (Doc. 1). Plaintiff moves to

proceed in forma pauperis (Docs. 10, 12). The Court has twice

directed Plaintiff to amend his complaint. See Orders (Docs. 3,

8). In its most recent Order, the Court informed Plaintiff he could

not maintain a civil rights action against the Eustis Police

Department and that his conclusory allegations failed to state a

plausible excessive force claim against the individual officers.

See Order (Doc. 8).

     Plaintiff has filed a second amended complaint (Doc. 11; SAC),

which is before the Court for screening under the Prison Litigation

Reform Act (PLRA), which requires a district court to dismiss a
Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 2 of 7 PageID 82



complaint      if   the   court   determines    the    action     is   frivolous,

malicious, or fails to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to whether a

complaint “fails to state a claim on which relief may be granted,”

the language of the PLRA mirrors the language of Rule 12(b)(6),

Federal Rules of Civil Procedure, so courts apply the same standard

in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008).

       “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544,    570    (2007)).   “Labels   and    conclusions”     or    “a   formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either

direct or inferential allegations respecting all the material

elements necessary to sustain a recovery under some viable legal

theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678,

683    (11th   Cir.   2001)   (quotations      and    citations    omitted).   In

reviewing a pro se plaintiff’s pleadings, a court must liberally

construe the plaintiff’s allegations. See Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175

                                       2
Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 3 of 7 PageID 83



(11th Cir. 2011). However, the duty of a court to construe pro se

pleadings liberally does not require the court to serve as an

attorney for the plaintiff. Freeman v. Sec’y, Dept. of Corr., 679

F. App’x 982, 982 (11th Cir. 2017) (citing GJR Invs., Inc. v. Cty.

of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

     In   his   second    amended     complaint,    Plaintiff      names   as

Defendants   Officer     William    Starling,    Officer   Brian    Jenkins,

Officer Cody Wade, and the Eustis Police Department. See SAC at 2-

3. It is unclear whether Plaintiff intends to assert a false arrest

claim or an excessive force claim. Plaintiff asserts Defendants

violated his rights by wrongfully arresting him at his home and

using excessive force during his arrest, causing injuries to his

back. Id. at 4, 5. It appears Plaintiff primarily contests having

been arrested at his home.1 Id. at 12. He says that he asked the

arresting officers to confirm he lived at the residence by checking

his mail. Id.

     To the extent Plaintiff seeks to pursue a false arrest claim,

he fails to allege the arresting officers lacked probable cause.

An arrest supported by probable cause is an “absolute bar to a

subsequent   constitutional    challenge    to   the   arrest.”    Gates   v.




     1 The Court notes Plaintiff has also filed in this Court two
petitions for writ of habeas corpus: one under 28 U.S.C. § 2254,
see Case No. 5:20-cv-00250-Oc-35PRL, and one under 28 U.S.C. §
2241, see Case No. 5:20-cv-00252-Oc-33PRL.


                                      3
Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 4 of 7 PageID 84



Khokhar, 884 F.3d 1290, 1297 (11th Cir. 2018), cert. denied, No.

18-511, 2019 WL 113142 (U.S. Jan. 7, 2019). As such, Plaintiff

does not state an actionable false arrest claim against Defendants.

      To the extent Plaintiff alleges officers used excessive force

during an otherwise valid arrest, he has not cured the pleading

deficiencies the Court noted in its June 2, 2020 Order (Doc. 8).2

First, he continues to name the Eustis Police Department as a

Defendant, despite the Court informing him the police department

is   not   a   “person”   subject   to       suit   under   42    U.S.C.   §    1983.

Additionally, his allegations as to the arresting officers remain

conclusory and vague, and he fails to allege a causal connection

between    the   injuries   he   sustained          and   the    actions   of   each

Defendant/Officer.

      While Plaintiff alleges the officers “ripped [him] off [his]

yard” using excessive force, see SAC at 12, he provides no further

explanation or detail permitting the reasonable inference that the

officers’      actions    were   objectively         unreasonable      under     the

circumstances. Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-73

(2015) (holding courts should apply an objective standard when


      2To the extent Plaintiff primarily contests the fact of his
arrest, a discrete “excessive force claim fails as a matter of
law.” See Bashir v. Rockdale Cty., Ga., 445 F.3d 1323, 1332 (11th
Cir. 2006) (“[W]here an excessive force claim is predicated solely
on allegations the arresting officer lacked the power to make an
arrest, the excessive force claim is entirely derivative of, and
is subsumed within, the unlawful arrest claim.”).


                                         4
Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 5 of 7 PageID 85



assessing whether an officer used excessive force during an arrest,

a standard that turns on “the facts and circumstances of each

particular case,” including what the officer knew and did).3 Other

than in vague and conclusory terms, Plaintiff does not explain the

circumstances of the arrest. That Plaintiff was injured during the

arrest does not permit the conclusion, without supporting facts,

that the officers used more force than was necessary under the

circumstances.4 Id. at 2473. Cf. Hadley v. Gutierrez, 526 F.3d

1324, 1330 (11th Cir. 2008) (noting that arresting officers may

not use “gratuitous” force when a suspect is not resisting).

      Plaintiff’s allegations amount to no “more than an unadorned,

the-defendant-unlawfully-harmed-me        accusation,”   which   does   not

satisfy the federal pleading standard. Iqbal, 556 U.S. at 678. See

also Tani v. Shelby Cty., Ala., 511 F. App’x 854, 857 (11th Cir.

2013) (affirming dismissal of a complaint that alleged, as labels

and conclusions, violations of various constitutional rights with

no   supporting   facts   to   “explain    what   actions   caused   which




      3  Plaintiff  also   says   the   officers’   actions   were
“negligen[t],” see SAC at 12, which fails to state an actionable
civil rights violation. See Kingsley, 135 S. Ct. at 2472 (noting
that “liability for negligently inflicted harm is categorically
beneath the threshold of constitutional due process”) (emphasis in
original).

      4Plaintiff says he broke his back during the arrest, and he
later had x-rays confirming as much. See SAC at 5, 12. He
references “T3,” id. at 5, which likely means he fractured the
third vertebra in the thoracic region.
                                    5
Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 6 of 7 PageID 86



violations”). See also Barr v. Gee, 437 F. App’x 865, 877–78 (11th

Cir.    2011)   (affirming      the   district   court’s   dismissal   of   an

excessive force claim because the plaintiff did not allege facts

describing      the   alleged    beating    or   “permitting   a   plausible

inference that the force [officers] used was unreasonable”).

       Because Plaintiff fails to state a claim for relief after

twice being given an opportunity to do so, his second amended

complaint is due to be dismissed without prejudice subject to his

right to initiate a new case, if he elects to do so.

       Accordingly, it is

       ORDERED:

       1.   This case is DISMISSED without prejudice under 28 U.S.C.

§ 1915(e)(2)(B).

       2.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

       3.   The Clerk shall send Plaintiff a civil rights complaint

form. If Plaintiff chooses to file a claim, he should not put this

case number on the form because the Clerk will assign a new case

number upon receipt.




                                        6
Case 5:20-cv-00211-BJD-PRL Document 13 Filed 06/11/20 Page 7 of 7 PageID 87



     DONE AND ORDERED at Jacksonville, Florida, this 11th day of

June 2020.




Jax-6
c:
Nathaniel A. Mincey




                                    7
